Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-14 of copending Application No. 17/166,518 in view of Speier PGPUBS Document US 2015/0297654. The instant claims and claims of ‘518 commonly recite a method for cannabis extraction, comprising: contacting cannabis plant material with a supercritical fluid solvent system comprising carbon dioxide and a hydrocarbon co-solvent, removing the supercritical system, and considering parts ii.-iv. of claim 1 and dependent claim 2 of the instant claims and dependent claims 8 and 10, obtaining extracts or fractions of terpene and cannabinoids. 
The instant claims differ by also requiring there being 1st and 2nd sequential extracts conducted during consecutive time periods to obtain the extracts or fractions. However, Speier at paragraphs [0014-0019 and 0175-0190] teaches solvent extraction st extract fraction and a subsequent cannabinoid-rich 2nd extract fraction, in plural, separate extractions during consecutive time periods. 
Thus, it would have been obvious to one of ordinary skill in the art of processing cannabis plant extracts by solvent extraction, to have modified the method of the claims of ‘518 to include at least two separate, consecutive extractions, yielding separate fractions enriched in terpenes and cannabinoids, respectively, in order to provide more highly purified, useful medical and other commercial end products, thus more efficiently utilizing more of the material extracted from the plants.
This is a provisional nonstatutory double patenting rejection.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 17-21 are provisionally rejected under 35 U.S.C. 101 as claiming the same, identically worded invention as that of claims 15, 16 and 18-20 of copending provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 3, 6, 10-15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, “material comprises fresh frozen” is vague and indefinite as to what is fresh frozen or whether there is an optional step of fresh freezing the plant material before the contacting step.
In claim 6, the plural ranges of molar ratio of carbon dioxide to hydrocarbon co-solvent are ambiguous in that they overlap, and it is unclear what is meant by “between about 0.95 to about 0.05” (does this concern a range of molar ratios or instead a single molar ratio of carbon dioxide to co-solvent?).
In each of claims 10 and 12, “the cannabis extract” lacks antecedent basis, since it is unclear whether this refers to the first or to the second cannabis extract of independent claim 1.
In claim 11, “the extraction efficiency of terpene” lacks antecedent basis (claim 1 is silent as to what is being extracted) with “at least 50% higher than a predetermined reference value” being vague and indefinite, since there is no method step of setting or determining a reference value.
In claim 12, “one or more” at the beginning of the claim and “and a combination thereof” at the end of the claim are improperly redundant.

	In claim 14, it is unclear if the recited “ground cannabis plant material” refers back to the same “material” from which extracts are obtained of independent claim 1.
In claim 15 “the wax formation” lacks antecedent basis, and it is unclear as to which step(s) of claim 1 are referred to as generating wax formation or a reduced amount of generated wax formation, compared to a given value.
	In independent claim 17, “the extractor” in each of lines 4 and 6, lacks antecedent basis and is inconsistent with “at least one extractor” in line 2 of the claim. 
	In claim 20, “the extractor” in each of lines 2 and 3, lacks antecedent basis and is inconsistent with “at least one extractor” in line 2 of claim 17, and also “the extract” in line 6 lacks antecedent basis.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-13 and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Speier PGPUBS Document US 2015/0297654. Paragraph numbers .
For claim 1, Speier discloses: a method for cannabis extraction, comprising:
i) contacting cannabis plant material with a supercritical fluid solvent blend or system comprising carbon dioxide and a hydrocarbon co-solvent [0188-0190]; 
ii) and iii) obtaining 1st, 2nd and subsequent fractions of the solvent system containing 1st, 2nd during respective periods of time [0159-0167]; and, 
iv)  subsequent extracts during respective periods of time; and removing the solvent blend or system from the fractions, thereby obtaining the 1st, 2nd and subsequent extracts [0161-0163].
Speier also discloses: 
the 1st extract comprising terpene and 2nd extract comprising cannabinoids for claim 2 [0021, 0159-0167, 0178-0180]; 
the 1st period of time being between about 2 and 30 minutes, and 2nd period of time being between 30 minutes and 24 hours for claim 4 [0181-0183]; 
the hydrocarbon co-solvent being selected from among propane, propene, and/or propadiene for claim 5 [0169, 0173-0175]; t
here being a molar ratio of between about 0.75 carbon dioxide to 0.25 hydrocarbon cosolvent when employed as an additive for claim 6 [0169-0175, especially see the ratios discussed in 0174]; 
the step of contacting being performed at a high pressure optionally being between about 650 and 800 psi for claim 7 [0161-0162]; 

the contacting and fraction obtaining steps being repeated one or more times for claim 9 [0018, 0160]; 
the terpene extract material being in the form of an essential oil for claim 10 [0018]; the extraction efficiency resulting in up to about 85% pure extract product, thus more than 10 percent of a given reference value, such as the 50% disclosed by Speier (all in [0084]); 
cannabis extracts comprising specific cannabinoids including tetrahydrocannabinol (THC) and cannabidiol (CBD) etc. for claim 12 [0019, 0179]; 
the plant material processed from Cannabis sativa or indicia for claim 13 [0047]; and 
being further purified such as by liquid extraction or chromatography for claim 16 [0035].
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Speier PGPUBS Document US 2015/0297654 in view of Sanchez patent 11,000,818. 
Claim 3 differs by requiring the cannabis plant material being fresh frozen. Sanchez teaches providing of such plant material to a solvent extraction system (column 2, lines 57-67). Thus, it would have been obvious to one of ordinary skill in the art of extracting products from cannabis plant material, to have modified the method of Speier by providing fresh frozen plant material, as taught by Sanchez, for the obvious advantage of the plant material having undergone less deterioration and hence providing a higher yield of extracts, particularly terpenes.
Claim 14 differs by requiring the cannabis plant material being a ground plant material. Sanchez teaches providing of such ground plant material to a solvent extraction system (column 3, lines 19-30), with obvious advantage of the cannabinoids and terpenes more easily contacting the extracting solvent, so as to dissolve more completely and quickly than from plant material not ground.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Speier PGPUBS Document US 2015/0297654 in view of Seabrook et al PGPUBS Document US 2018/0056211 (Seabrook). Speier is silent regarding presence of wax, or of wax formation being reduced by at least 10% compared to a reference value. However, Seabrook teaches that supercritical carbon dioxide extraction from cannabis plants, particularly when employing a co-solvent preferentially extracts active ingredients of .
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bray et al PGPUBS Document US 2019/0153484 (Bray) in view of Moses patent 4,877,530 and Speier PGPUBS Document US 2015/0297654. For claim 17, Bray discloses a system for cannabis extraction, comprising: 
at least one extractor (extractor) 102 configured to receive plant material, a supercritical solvent system comprising carbon dioxide and a co-solvent through separate inlets to the extractor [0031-0034]; 
a storage vessel or “accumulator” for storing the supercritical carbon dioxide solvent and connected to feed the supercritical solvent to the extractor 104 [0031, 0034]; and, 
at least one container (container(s)) connected to the extractor and configured to receive the extract generated from the plant material, 106a, 106b [0031]. 
System claims 17-21 differ from Bray by requiring the supercritical fluid system co-solvent, to comprise a hydrocarbon-type co-solvent, 
The system claims differ also by requiring the storage vessel/accumulator configured to feed the solvent system, i.e. both the supercritical carbon dioxide and the hydrocarbon co-solvent to the extractor, thus operable to mix carbon dioxide solvent and co-solvent, or alternately to receive a pre-mixed blend of carbon dioxide solvent and co-solvent.

Moses teaches a general purpose solvent extraction system comprising an upstream storage and mixing unit, or accumulator, which is operative to mix supercritical carbon dioxide solvent and co-solvent, and feed such mixture to an extractor unit (figures 1 and 2, column 8, line 50-column 9, line 27).  It would have been further obvious to one of ordinary skill in the art of solvent extraction of cannabis material, to have modified the Bray system by configuring the system to fluidly communicate the co-solvent as well as the supercritical carbon dioxide to both feed into the accumulator, instead of the co-solvent as feeding into a separate inlet of the extractor, as taught by Moses, in order to employ a more homogenous solvent system for the extraction, thus achieving more consistent quality extracts.
Bray further discloses the plant material being cannabis plant material for claim 18.
Moses further teaches: explicit separate reservoirs in recycling loops for the carbon dioxide and co-solvent , with both reservoirs being connected to the accumulator or storage unit for mixing of the solvents for claim 19 (figure 2, column 9, line 12-column 10, line 3; and, 

Speier further teaches the hydrocarbon co-solvent specifically being propane for claim 21 [0169, 0173-0175].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD 
03/10/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778